DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 4-5 and 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 4; the limitation(s), “the A2L panel” are unclear. The limitation of “the A2L panel” is confusing as the feature lacks antecedent basis and in part renders the claim indefinite. For the sake of examination, the limitation will be interpreted as an A2L control board disclosed in claim 1 of the present application.
In re claim 5; the limitation(s), “the A2L control panel” are unclear. The limitation of “the A2L control panel” is confusing as the feature lacks antecedent basis and in part renders the claim indefinite. For the sake of examination, the limitation will be interpreted as an A2L control board disclosed in claim 1 of the present application. 
In re claim 15; the limitation(s), “the A2L panel” are unclear. The limitation of “the A2L panel” is confusing as the feature lacks antecedent basis and in part renders the claim indefinite. For the sake of examination, the limitation will be interpreted as an A2L control board disclosed in claim 1 of the present application.
In re claims 13-20; the limitation(s), “the system of…” is unclear. The limitation of “the system of…” is confusing as claims 13-20 are dependent upon an independent method claim and in part renders the claims indefinite. For the sake of examination, claims 13-20 will be treated as a method.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1-3, 7, 11-13, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Alfano (US 11125457). 
In re claim 1, Alfano discloses a system for controlling air temperature in a building, the system comprising: 
an indoor unit disposed inside the building, (“the air handler unit 136 is located inside the building” [FIG.1; Col.8 ln15])    
the indoor unit having a heat exchanger (heat exchanger 124, evaporator 144) that uses an A2L refrigerant; (“The leak sensor measures a refrigerant concentration within the evaporator 144. The leak sensor measures the concentration of A2L, a nontoxic and partially flammable refrigerant.” [Col.8 ln48]) 
a blower disposed within and electrically coupled to the indoor unit (FIG.1; circulator blower 108); 
an outdoor unit disposed outside the building, (“In such a split system, the compressor 148, the condenser 152, the control module 156, and the condenser fan 160 are generally located outside of the building, often in a single condensing unit 164.” [FIG.1; Col.6 ln52]) 
wherein the outdoor unit is electrically coupled to the indoor unit; [FIG.1]
an A2L control board (leak mitigation control module 176) electrically coupled to the indoor unit and the blower; (“the leak mitigation control module 176 is electrically connected to the circulator blower 108, for example, through a system control circuit, as indicated by the dashed control lines. The leak mitigation control module 176 is also electrically coupled to the temperature control device 116 as indicated by the solid power line.” [FIG.2, 5; Col.10 ln59]) and 
one or more A2L sensors (408) electrically coupled to the A2L control board (“The leak mitigation controller includes a sensor configured to measure a refrigerant concentration” [FIG.7; Col.1 ln42]), 
wherein the one or more A2L sensors are configured to detect an amount of the A2L refrigerant. (“The leak sensor measures the concentration of A2L, a nontoxic and partially flammable refrigerant.” [Col.8 ln50])  

In re claim 2, Alfano discloses the system of claim 1, wherein the A2L control board is configured to power on the blower and power off the indoor unit and the outdoor unit (“once a leak is detected, the temperature control device 116 is disconnected from power and cannot send control signals to the control module 112 and thus disables the HVAC system components from operation.” [Col.10 ln3]) 
when the one or more A2L sensors detect the amount of the A2L refrigerant exceeds a leak threshold.  (“The leak mitigation control module has the ability to be powered by a standard 24 volt (V) AC HVAC transformer and can lockout all HVAC equipment in the event of a leak while turning on the mitigation devices, including the blower, at the same time. Overall, the leak mitigation control module operates by selectively cutting the power feed to the temperature control device or other HVAC controllers, such as the HVAC system control module, in the event of a refrigerant leak and reroutes that power directly to the intended mitigation device(s), in this case, the blower.” [Col.5 ln33]) 

In re claim 3, Alfano discloses the system of claim 2, further comprising a transformer (212), wherein: 
the transformer (212) is electrically coupled to the A2L control board (leak mitigation control module 176); [FIG.5, 6]
the A2L control board includes a first relay (FIG.7, 424) disposed between the transformer and the indoor unit (FIG.2-4, control module 112); the A2L control board includes a second relay (428) disposed between the transformer and the blower (circulator blower 108); (“The second end of the transformer 212 is also connected to the temperature control device 116 as well as the circulator blower 108. The transformer 212 is further connected to the control module 112. Therefore, when the arm 432 connects the common terminal 420 and the normally open terminal 424 (a state when the refrigerant concentration is below threshold), the temperature control device 116 is connected to the transformer 212, providing power to the control module 112 and allowing the temperature control device 116 to regulate the flow of power to HVAC system components. When the arm 432 connects the common terminal 420 to the normally closed terminal 428 (in response to refrigerant concentration exceeding threshold), the transformer 212 powers the circulator blower 108 and disconnects the temperature control device 116 from power, preventing power from operating the control module 112 and HVAC system components.” [FIG.7; Col.13 ln 17])
the A2L control board is configured to power off the indoor unit and the outdoor unit by opening the first relay; and the A2L control board is configured to power on the blower by closing the second relay. (“Once the leak sensor of the leak mitigation control module 176 measures a refrigerant concentration above the threshold, the relay is de-energized, resulting in a completed circuit on the normally closed terminal of the relay, which connects the power of the transformer 212 (via the temperature control device 116 or directly) to the circulator blower 108, and then an open circuit is created on the normally open terminal of the relay, disconnecting power to the temperature control device 116 and disabling all other HVAC system components.” [FIG.7; Col.9 ln60])


In re claim 7, Alfano discloses the system of claim 1, wherein: the one or more A2L sensors are disposed within the indoor unit (FIG.2); the indoor unit further includes an evaporator coil (172); and the one or more A2L sensors are coupled to the evaporator coil. (“The leak mitigation control module 176 is located within the evaporator 144 by the evaporator coil 172. The evaporator 144 is a compartment including the evaporator coil 172. The leak mitigation control module 176 includes a leak sensor and a relay, for example, a safety relay. The leak sensor measures a refrigerant concentration within the evaporator 144.” [Col.8 ln44])
In re claim 11, Alfano discloses a method of installing an air temperature controller in a building, the method comprising: disposing an indoor unit inside the building, the indoor unit having a heat exchanger that uses A2L refrigerant; disposing a blower within the indoor unit and electrically coupling the blower to the indoor unit; disposing an outdoor unit outside the building and electrically coupling the outdoor unit to the indoor unit; electrically coupling an A2L control board to the indoor unit and to the blower; and electrically coupling one or more A2L sensors to the A2L control board, wherein the one or more A2L sensors are configured to detect an amount of the A2L refrigerant.  
Regarding the limitation, the limitations of the method of claim 11 are similar in scope to those recited in system of claim 1. For more information regarding the limitations please see in re claim 1.
In re claim 12, Alfano discloses the method of claim 11, further comprising: detecting the amount of the A2L refrigerant exceeds a leak threshold using the one or more sensors; and after detecting that the amount of the A2L refrigerant exceeds the leak threshold: powering on the blower using the A2L control board; and powering off the indoor unit and the outdoor unit using the A2L control board.  
Regarding the limitation, the limitations of the method of claim 12 are similar in scope to those recited in system of claim 2. For more information regarding the limitations please see in re claim 2.
In re claim 13, Alfano discloses the system of claim 12, wherein: the indoor unit further includes a transformer; the A2L control board includes a first relay disposed between the transformer and the indoor unit; and the A2L control board includes a second relay disposed between the transformer and the blower, the method further comprising: electrically coupling the transformer to the A2L control board; powering off the indoor unit and the outdoor unit by opening the first relay using the A2L control board; and powering on the blower by closing the second relay using the A2L control board.  
Regarding the limitation, the limitations of the system of claim 13 are similar in scope to those recited in system of claim 3. For more information regarding the limitations please see in re claim 3.
In re claim 17, Alfano discloses the system of claim 11, further comprising: disposing the one or more A2L sensors within the indoor unit; and coupling the one or more A2L sensors to an evaporator coil, wherein the indoor unit includes the evaporator coil.  
Regarding the limitation, the limitations of the system of claim 17 are similar in scope to those recited in system of claim 7. For more information regarding the limitations please see in re claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfano (US 11125457), as applied to claims 1 and 11 above and further in view of Elliott (US 10852044 B1).
In re claim 4, Alfano discloses the system of claim 3, wherein;
the A2L control board is directly coupled to the blower [FIG.7]; 
the transformer produces 24 volts of alternating current (“For example, the transformer may be a 10-to-1 transformer and therefore provide either a 12V or 24V AC supply depending on whether the air handler unit 136 is operating on nominal 120 volt or nominal 240 volt power. Additionally or alternatively, the transformer may be a 5-to-1 transformer to provide 24V AC supply if the air handler is operating on nominal 120 volt power. In the present implementation, the temperature control device 116 provides 24 VAC power to components of the HVAC system in response to threshold conditions being met.” [Col.7 ln52]); 
when the second relay of the A2L panel is closed, (“Once the leak sensor of the leak mitigation control module 176 measures a refrigerant concentration above the threshold, the relay is de-energized, resulting in a completed circuit on the normally closed terminal of the relay, which connects the power of the transformer 212 (via the temperature control device 116 or directly) to the circulator blower 108” [FIG.7; Col.9 ln60]) 
the lead on the blower motor is configured to receive 24 volts of alternating current; and the blower motor is configured to power on when it receives 24 volts of alternating current on the lead on the blower motor. (“The leak mitigation control module has the ability to be powered by a standard 24 volt (V) AC HVAC transformer and can lockout all HVAC equipment in the event of a leak while turning on the mitigation devices, including the blower, at the same time.” [Col. 5 ln33])  

Alfano lacks: 
wherein: the blower includes a blower motor; the A2L control board is directly coupled to an input lead on the blower motor; 
Regarding the limitation, “…the blower includes a blower motor; the A2L control board is directly coupled to an input lead on the blower motor”: Elliott discloses, in a similar invention regarding blower motors in air-conditioners, a consideration for a control board, wherein the control board comprises: a 5-pin power lead connection configured to receive the 5-pin power lead connector that was connected to the 5-pin power lead 120/240 VAC electrical connection on the electrically commutated blower motor (Claim 1; FIG.3).
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Alfano to include a control board directly coupled to an input lead on the blower motor, as taught by Elliott. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for properly connecting and providing power to a blower motor in activating and operating a blower/fan based upon control signals generated within a system.  
In re claim 5, Alfano discloses the system of claim 3, wherein: 
a first default orientation for the first relay (424) of the A2L control panel is open; a second default orientation for the second relay (428) of the A2L control panel is closed; (“The relays include a common terminal 420, a normally open terminal 424, and a normally closed terminal 428… Once the leak sensor of the leak mitigation control module 176 measures a refrigerant concentration above the threshold, the relay is de-energized, resulting in a completed circuit on the normally closed terminal of the relay, which connects the power of the transformer 212 (via the temperature control device 116 or directly) to the circulator blower 108, and then an open circuit is created on the normally open terminal of the relay, disconnecting power to the temperature control device 116 and disabling all other HVAC system components.” [FIG.7; Col.13 ln6; Col.9 ln60])
if the A2L control board loses power, the first relay and the second relay are configured to revert to the first default orientation and the second default orientation, respectively. (“However, if the detected LFL exceeds the threshold, the relay is de-energized. Similarly, if power to the air handler unit 136 or control module 112 is cut, the relay is de-energized, so that the system “fails safe” in the event of a power loss to the control module 112 or the HVAC system as a whole.” [Col.9 ln12]) 

In re claim 14, Alfano discloses the system of claim 13, further comprising: Coupling the A2L control board to an input lead on a blower motor of the blower, wherein the blower includes the blower motor, wherein the blower motor is configured to power on when it receives 24 volts of alternating current on the input lead of the blower motor, and wherein the transformer produces 24 volts of alternating current.  
Regarding the limitation, the limitations of the system of claim 14 are similar in scope to those recited in system of claim 4. For more information regarding the limitations please see in re claim 4.
In re claim 15, Alfano discloses the system of claim 13, further comprising: ATTORNEY DOCKETPATENT APPLICATION074908.013783 of 85if the A2L control board loses power: reverting the first relay to a first default orientation; and reverting the second relay to a second default orientation, wherein: a first default orientation for the first relay of the A2L control panel is open; and a second default orientation for the second relay of the A2L control panel is closed.
Regarding the limitation, the limitations of the system of claim 15 are similar in scope to those recited in system of claim 5. For more information regarding the limitations please see in re claim 5.  
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfano (US 11125457), as applied to claims 1 and 11 above and further in view of Butler (US 20220042698).
In re claim 6, Alfano lacks the system of claim 2, wherein: the A2L control board further includes a buzzer and an LED; the A2L control board is configured to power on the buzzer and LED when the one or more A2L sensors detect the amount of the A2L refrigerant exceeds the leak threshold.  
It should be noted Alfano discloses a consideration in which the temperature control device may generate a notification for the homeowner or entity associated with the HVAC system indicating that a refrigerant leak occurred [Col.5 ln6]. However; Alfano lacks distinct disclosure regarding control board configured to power on a buzzer and LED when a leak is detected within the system.
Regarding the limitation, Butler discloses in a similar invention, regarding refrigeration leak detection, a consideration for a system in which “the control module generates one or more indicators that a leak is present. For example, the control module may activate a visual indicator (e.g., one or more lights or another type of light emitting device), display a message on a display, etc. The display may be, for example, may be a display of the control module or another device (e.g., the thermostat). Additionally or alternatively, the control module may output an audible indicator via one or more speakers.” [FIG.4; Col.14 ln40]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Alfano to a buzzer and an LED; the control board configured to power on the buzzer and LED when the one or more A2L sensors detect the amount of the A2L refrigerant exceeds the leak threshold as taught by, Butler. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective system for notifying a user or admin personal that there is a presence of refrigerant leakage within an air-conditioning system by activating visual and audible warning indicators. 
In re claim 16, Alfano lacks the system of claim 12, further comprising: powering on a buzzer and an LED when the one or more A2L sensors detect the amount of the A2L refrigerant exceeds the leak threshold, wherein the buzzer and the LED are disposed on the A2L control board.  
Regarding the limitation, the limitations of claim 16 are similar in scope to those recited in system of claim 6. For more information regarding the limitations please see in re claim 6.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfano (US 11125457), as applied to claims 1 and 11 above and further in view of Noor (US 20200263891 A1).
In re claim 8, Alfano discloses the system of claim 7, wherein: ATTORNEY DOCKETPATENT APPLICATION 074908.0137 81 of 85 
the one or more A2L sensors include a first A2L sensor and a second A2L sensor; (“The leak mitigation controller includes a sensor configured to measure a refrigerant concentration… FIG. 3 is a functional block diagram of an upflow air handler unit of an example HVAC system including multiple leak mitigation control modules. The leak mitigation control module 176 of FIG. 2 is shown as well as another leak mitigation control module 180, which are electrically coupled.” [FIG.3-4, 6; Col.10 ln 15]) 
the first A2L sensor and the second A2L sensor are electrically coupled to an A2L control board; (“The leak mitigation controller includes a sensor configured to measure a refrigerant concentration” [FIG.7; Col.1 ln42]), and
the first A2L sensor and the second A2L sensor are coupled in series to the A2L control board. (“The power wire connecting the leak mitigation control module 176 and the leak mitigation control module 180 are electrically connected between the transformer 212 or temperature control device 116 and the control module 112 may be connected in series. That is, only one of the leak mitigation control modules 176 or 180 measuring a refrigerant concentration above the threshold will result in locking out HVAC system components (by disconnecting power) and forcing the fan on.” [FIG.4; Col.10 ln44]) 

Alfano lacks: 
the first A2L sensor and the second A2L sensor are electrically coupled to the A2L control board; 
Regarding the limitation, “the first A2L sensor and the second A2L sensor are electrically coupled to the A2L control board”: Noor discloses, in a similar invention regarding systems for refrigerant leak detection and management, a consideration for concentration sensors 190 configured to detect a concentration of refrigerant in air, thereby facilitating management of leaks of the refrigerant 116. The concentration sensors 190 include a first concentration sensor 192 disposed within the enclosure 120 near or proximate the evaporator coil 106, a second concentration sensor 194 disposed within the enclosure 120 near or proximate the blower 146, and a third concentration sensor 196 disposed within the supply outlet duct 140. In more detail, the concentration sensors 190 are communicatively coupled to the controller 170 and are configured to transmit sensor signals to the controller 170 indicative of a concentration of the refrigerant 116 that may have leaked into the interior 122 of the enclosure 120 or within the supply outlet duct 140.
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Alfano to include a first A2L sensor and the second A2L sensor electrically coupled to the A2L control board, as taught by Noor. 
One of ordinary skill in the art would recognize the benefits of this modification as it would reduce the number of control boards necessary for detecting refrigerant leaks by connecting a first and second leak sensor to one commonly shared control board instead of utilizing individual control boards for each sensor respectively. In this way the system is simplified and the cost of manufacturing is reduced. 
In re claim 18, Alfano discloses the system of claim 17, further comprising: electrically coupling a first A2L sensor and a second A2L sensor in series to the A2L control board, wherein the one or more A2L sensors include the first A2L sensor and the second A2L sensor.  
Regarding the limitation, the limitations of the system of claim 18 are similar in scope to those recited in system of claim 8. For more information regarding the limitations please see in re claim 8.
Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfano (US 11125457), as applied to claims 1 and 11 above and further in view of Garozzo (US 20070131784 A1).
In re claim 9, Alfano discloses the system of claim 1, further comprising 
a thermostat, (“… temperature control device 116, such as a thermostat. For example, the temperature control device 116 may include one or more setpoint temperatures specified by the user. As mentioned previously, the temperature control device 116 may include a temperature sensor and a humidity sensor.” [Col.5 ln55]) 
wherein the thermostat is directly electrically connected to the indoor unit (“The control module 112 receives signals from a temperature control device 116, such as a thermostat.” [FIG.1; Col.5 ln55]) and 
is electrically connected to the outdoor unit. (“A control module 156 receives a cool request from the control module 112 and controls the compressor 148 accordingly.” [FIG.1; Col.6 ln48])  

Alfano lacks: 
wherein the thermostat is directly electrically connected to the indoor unit and is directly electrically connected to the outdoor unit 
Regarding the limitation, “wherein the thermostat is directly electrically connected to the indoor unit and is directly electrically connected to the outdoor unit”: Garozzo discloses, in a similar invention regarding communication for climate control systems, a consideration for a control system 400 comprising a thermostat controller 420 directly connected to an indoor air handler controller 452 as well as an outdoor compressor/condenser fan unit controller 408 (FIG.1, 3; [0023])
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Alfano to include wherein the thermostat is directly electrically connected to the indoor unit and is directly electrically connected to the outdoor unit, as taught by Garozzo. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield an effective means for directly controlling either the indoor or the outdoor controllers from a common thermostat within the system. 
In re claim 10, Alfano discloses the system of claim 9, wherein: 
the indoor unit further includes an indoor control board (FIG.1; control module 112); 
the outdoor unit further includes an outdoor control board (FIG.1; control module 156);  
the thermostat (temperature control device 116) is directly electrically coupled to the indoor control board (“The control module 112 receives signals from a temperature control device 116, such as a thermostat.” [FIG.1; Col.5 ln55]) and 
the outdoor control board. (“A control module 156 receives a cool request from the control module 112 and controls the compressor 148 accordingly.” [FIG.1; Col.6 ln48])  

Alfano lacks: 
wherein the thermostat is directly electrically coupled to the indoor control board and the outdoor control board. 
Regarding the limitation, “…wherein the thermostat is directly electrically coupled to the indoor control board and the outdoor control board.”: the limitation of the system of claim 10 is similar in scope to those recited in the system of claim 9. For more information regarding the limitations please see in re claim 9.
In re claim 19, Alfano lacks the system of claim 11, further comprising: directly electrically connecting a thermostat to the indoor unit; and directly electrically connecting the thermostat to the outdoor unit.  
Regarding the limitation, the limitations of the system of claim 19 are similar in scope to those recited in system of claim 9. For more information regarding the limitations please see in re claim 9.
In re claim 20, Alfano lacks the system of claim 19, further comprising: directly electrically coupling the thermostat to an indoor control board of the indoor unit; and directly electrically coupling the thermostat to an outside control board of the outdoor unit.
Regarding the limitation, the limitations of the system of claim 20 are similar in scope to those recited in system of claim 10. For more information regarding the limitations please see in re claim 10.
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763